
	
		II
		110th CONGRESS
		1st Session
		S. 46
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Ensign (for himself,
			 Mr. DeMint, Mr.
			 Graham, and Mr. Coburn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the permissible use of health savings accounts to include premiums
		  for non-group high deductible health plan coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Affordability in the Individual Market
			 Act.
		2.Use of health savings
			 accounts for non-group high deductible health plan premiums
			(a)In
			 generalSection 223(d)(2)(C)
			 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by
			 striking or at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , or, and by adding at
			 the end the following new clause:
				
					(v)a high deductible health plan, other than a
				group health plan (as defined in section
				5000(b)(1)).
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
